FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 10/15/2021 in which claims 3, 8, 14 and 25 were canceled; claims 16-24 were withdrawn; and claims 1 and 5-6 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-2, 4-7, 9-13 and 15 are under examination.

Withdrawn Rejections
	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 6.
	The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s amendment to claim 6.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (24 May 2007; US 2007/0116823 A1).

It would have been reasonably obvious to one of ordinary skill in the art to optimize the osmolarity of the oral rehydration composition of Prakash to be in the form of isotonic composition as required by claim 1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Prakash teaches that the oral rehydration composition can be made isotonic by teaching that the oral rehydration composition can have an osmolarity anywhere from 200 to 500 mOsmoles/L ([0780]). Thus, an ordinary artisan provided the guidance from Prakash would have reasonable expectation of optimizing the oral rehydration of Prakash to one that is isotonic because an isotonic composition is within the scope of the osmolarity of 200 to 500 mOsmoles/L as taught by Prakash.
With respect to the claimed characteristics of “for nourishment of a subject” and “wherein said composition is characterized with the primary action of nourishing the enterocytes cells, as well as, providing fast acting rehydration support and being highly prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claims 6 and 7, Prakash teaches the oral rehydration composition further contain whey protein hydrolysate in an amount of about 200 to about 50,000 ppm (about 0.02% to about 5% by weight) ([0839, [0843]-[0844]). Prakash teaches the oral rehydration composition can further contains sodium chloride, trisodium citrate, 
It would have been obvious to one of ordinary skill in the art to routinely optimize the concentration of whey protein hydrolysate in the oral rehydration composition to concentration parameter as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Prakash provided the guidance for optimizing the concentration of whey protein hydrolysate in the oral rehydration composition to a range of about 0.15% to about 1.00% w/w. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 I). Thus, it would have been customary for an artisan of ordinary skill to determine the optimal of concentration of whey protein hydrolysate to achieve the desired oral rehydration composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters/amounts, the optimization of concentration of whey protein hydrolysate in the oral rehydration composition would have been obvious before the effective filing date of Applicant’s invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Regarding claim 9, Prakash teaches the composition contains proteins ([0080] and [0101]; claims 66-69).
Regarding claim 10, Prakash teaches the composition is a ready to drink beverage ([0041]).
Regarding claims 11 and 12, Prakash teaches the composition is powder concentrate to be reconstituted before use with addition of water ([0041] and [0043]).
Regarding claim 13, Prakash teaches the composition can be made isotonic ([0780])
Regarding claim 15, Prakash teaches the composition is in the form of tablet, gel or granular form ([0878], [0884] and [0876]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (24 May 2007; US 2007/0116823 A1), as applied to claim 1 above, and further in view of Rivera et al (26 May 2011; US 2011/0123677 A1) and Ayala (8 November 2007; US 2007/0259054 A1).

Regarding claim 5, Prakash teaches the composition contains steviol glycoside in a concentration of 100 ppm to 3000 ppm (0.01% to 0.1% w/w), inorganic salt such as monosodium glutamate in an amount in the range of about 20 to about 10,000 ppm (0.002% to 1% w/w), and glycine in a concentration of 3,750 ppm to 10,000 ppm (0.375% to 1% w/w) ([0109], [0826], [0842], [0843], [0847], [0865], [0955], [0999] and [1000]).
However, Prakash does not teach the concentration of citric acid and glucose of claim 5.
Regarding the concentration of citric acid of claim 5, Rivera teaches an oral rehydration composition containing steviol glycoside and citric acid, wherein steviol glycoside is present in the composition at concentration between about 0.005%-1% by weight and citric acid is present in the composition at concentration from about 0.1% to about 0.7% by weight ([0034], [0039], [0041] and [0045]).
Regarding the concentration of glucose of claim 5, Ayala teaches an oral rehydration composition containing citric acid and glucose, wherein the when the oral rehydration composition is combined with water, the resultant oral rehydration solution includes from 1.4 to 1.8 wt% glucose, or preferably about 1.60 wt% glucose ([0024], [0025], [0038]-[0041] and [0045]).
It would have been obvious to one of ordinary skill in the art provided the guidance from Prakash, Rivera and Ayala to routinely optimize the concentrations of steviol glycoside, citric acid, monosodium glutamate, glycine and glucose in an oral 
Absent some demonstration of unexpected results showing criticality from the claimed parameters/amounts, the optimization of concentrations steviol glycoside, citric acid, monosodium glutamate, glycine and glucose in the oral rehydration composition would have been obvious before the effective filing date of Applicant’s invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the functionality of nourishing the enterocytes is obvious over the teachings of Prakash, Rivera or Ayala. Applicant alleged that Prakash, Rivera and Ayala do not teach that glutamate is used for any purpose other than a flavor enhancer. Applicant further alleged that Prakash uses amino acids solely improving sweet taste and thus, does not teach an oral hydration product with the specified composition will have any metabolic effects upon the enterocytes. Applicant further alleged that Rivera does not disclose amino acids or glycine, and that Ayala discloses no specific roles for amino acids with no mention of specific amino acids such as glycine or glutamate. As such, Applicant asserted that neither Prakash, Rivera or Ayala teach or disclose a composition for nourishing mammals, whereas a primary feature of the composition is to support the metabolic processes and energy requirements of enterocytes (intestinal cells) and key amino acids to support the metabolic requirements of intestinal enterocytes. (Remarks, pages 8-25).

In response, Applicant’s arguments are not persuasive. Prakash teaches an oral rehydration composition contains monosodium glutamate and glycine (Prakash: [0033], [0091]-[0092], [0786], [0788], [0804]-[0805], [0826], [0854], [0862]-[0863]; claims 27 and 75), thereby meeting the claimed structural component of “key amino acids are selected 
As discussed above in the pending 103 rejection, the structural components of the claimed isotonic oral composition comprising glucose, steviol glycoside, citric acid monohydrate, monosodium glutamate and glycine, have been met and rendered obvious by the teaching of Prakash as discussed supra. The intended functions or results of “for nourishment of subject” and “said composition is characterized with the primary action of nourishing the enterocytes cells, as well as, providing fast acting rehydration support and being highly palatable” as recited in claim 1 would have been implicit, as such characteristics would necessarily flow from the structurally similar composition of the prior art. It is noted structure dictates any properties/functions claimed. Thus, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


New Rejections
Necessitated by Applicant’s Claims Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 5 and 6 introduce new matter as the claims recite the limitation: "steviol glycoside extract of at least 85% purity” There is no support in the specification for this limitation. The specification discloses “85% steviol glycoside extract” (page 6, paragraph 5; top of page 7; page 8, paragraphs 4 and 5). However, the instant specification does not describe the instantly claimed limitation of “steviol glycoside extract of at least 85% purity.”
MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Claims 2, 4, 7, 9-13 and 15 are also rejected as they directly or indirectly depend from claim 1, thereby also having the conflicting new matter material.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “glutamic acids in its various forms,” and the claim also recites “glutamate” and “L-glutamic acid,” which are the narrower statement of the limitation. Claim 5 recites the broad recitation “glutamate,” and the claim also recites “monosodium glutamate” which is the narrower statement of the limitation. The claim(s) 1 and 5 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Regarding claim 1, the phrase "such as" in the recitation of “such as glutamate and L-glutamic acid” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the parenthetical recitation “(as monosodium glutamate)” is indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
Claims 2, 4, 6-7, 9-13 and 15 are also rejected as they depend directly or indirectly from indefinite claim 1.
As a result, claims 1-2, 4-7, 9-13 and 15 do not clearly set forth in the metes and bounds of patent protection desired.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613